Citation Nr: 0811540	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  06-10 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

2.  Entitlement to service connection for skin cancer.

3.  Entitlement to service connection for lumbar spine 
disability, claimed as secondary to service-connected left 
knee disability.

4.  Entitlement to service connection for cervical spine 
disability, claimed as secondary to service-connected left 
knee disability.

5.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
November 1962 to May 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Jackson, Mississippi.

The veteran testified at a Travel Board hearing in August 
2007.  A transcript of that hearing is associated with the 
claims files.  During the hearing, the veteran submitted 
additional evidence and waived his right to have it initially 
considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c).

In addition to the issues listed above, the veteran also 
appealed the denial of service connection for ankle pain.  
During the hearing, the veteran withdrew his appeal of that 
issue.  Thus, the issue is no longer in appellate status. 

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), that reversed a decision of the Board which 
denied service connection for disabilities claimed as a 
result of exposure to herbicides.  VA disagrees with the 
Court's decision in Haas and appealed it to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  
To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay include those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  Therefore, because the veteran's 
claim of entitlement to service connection for diabetes 
mellitus is premised solely upon his service in the waters 
off the shore of Vietnam, the issue is stayed.  Once a final 
decision is reached on appeal in the Haas case, the 
adjudication of this issue will be resumed.

The issues of entitlement to service connection for GERD, 
skin cancer, for a lumbar spine disability, a cervical spine 
disability and for bilateral hearing loss are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


REMAND

The veteran contends that he began experiencing GERD in the 
last ten years of his service and that he has experienced 
reflux problems ever since then.  His service medical records 
show that he noted a history of indigestion in his March 1982 
report of medical history.  The veteran is currently treated 
for GERD.  

The veteran is competent to testify as to the presence of 
observable symptomatology.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  His testimony may be considered an 
indication that current disability may be associated with his 
service in light of the service medical record showing 
indigestion in 1982.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  Consequently, the claim of entitlement to service 
connection for GERD must be remanded for additional 
development of the medical record pursuant to 38 C.F.R. 
§ 3.159(c)(4).

The record does not show that the veteran currently has skin 
cancer or a disability associated with skin cancer, however, 
there is evidence that he was treated for skin cancer in the 
1980's.  The veteran credibly asserts that his skin cancer 
was associated with sun exposure and the record clearly shows 
a twenty year history of service in the United States Navy 
about various ships.  Thus, in an effort to afford this 
veteran every opportunity to substantiate his claim, the 
Board finds that the claim of service connection for skin 
cancer must also be remanded for additional development of 
the medical record pursuant to 38 C.F.R. § 3.159(c)(4).

In terms of the veteran's claims of entitlement to service 
connection for a lumbar spine disability and cervical spine 
disability, both claimed as secondary to service-connected 
left knee disability, the veteran contends that service 
connection is warranted for both disabilities as they are the 
results of his service-connected left knee disability.  The 
record contains contradictory opinions which leave the matter 
unresolved.  Therefore, a VA examination is in order and 
these claims too must be remanded for additional development 
of the medical record pursuant to 38 C.F.R. § 3.159(c)(4).

Turning to the veteran claim of bilateral hearing loss based 
upon in-service noise exposure, his March 1982 report of 
medical examination revealed bilateral borderline hearing 
loss.  During the veteran's hearing he reported that one of 
his military occupational specialties while in service was 
that of a gunner's mate whereby he was exposed to loud noise 
during the performance of his duties.  He also felt that the 
loud machinery which he was consistently exposed to onboard 
the ship contributed to his bilateral hearing loss.  
Audiometric testing conducted in March 2002 revealed a 
diagnosis of mild sensorineural hearing loss bilaterally in 
both ears.  Under these circumstances, the Board finds that 
the veteran should be afforded a VA examination, and a 
medical opinion should be obtained, based on a comprehensive 
review of the entire claims files, on whether bilateral 
hearing loss is related to his active duty service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all current treatment records 
and associate them with the claims 
folder.

2.  Schedule the veteran for an 
examination to determine the nature and 
etiology of his complaints associated 
with GERD.  The claims file must be made 
available and reviewed by the examiner 
and the examiner should be requested to 
comment on the history of indigestion 
reported in the service medical records.  
All appropriate testing should be 
performed and all diagnoses rendered.  
For each diagnosed disability, the 
examiner should state if it is at least 
as likely as not that the disability 
began during service or developed as a 
consequence of service.  Each opinion 
provided must be supported by complete 
rationale.

3.  Schedule the veteran for a 
dermatologic examination to determine 
the nature and etiology of all 
complaints associated with sun exposure.  
The claims file must be made available 
and reviewed by the examiner and the 
examiner should be requested to comment 
on the history of sun exposure onboard 
ships during service.  All appropriate 
testing should be performed and all 
diagnoses rendered.  For each diagnosed 
disability, the examiner should state if 
it is at least as likely as not that the 
disability began during service or 
developed as a consequence of service.  
Each opinion provided must be supported 
by complete rationale.

4.  Schedule the veteran for an 
orthopedic examination to determine the 
nature and etiology of all complaints 
associated with neck and back pain.  The 
claims folders must be made available to 
and be reviewed by the examiner.  All 
appropriate testing should be performed 
and all diagnoses rendered.  For each 
diagnosed disability, the examiner 
should state if it is at least as likely 
as not that the disability began during 
service, developed as a consequence of 
service, or developed as a result of the 
veteran's service-connected left knee 
disability.  The examiner should also 
state if any neck and/or back disability 
increased in severity as a result of the 
veteran's left knee disability.  Each 
opinion provided must be supported by 
complete rationale.

The examiner should specifically note 
review of the opinions from Dr. J. J. 
McCloskey, M.D. dated in August 2006 and 
August 2007.  The examiner should also 
note review of a June 2000 private 
treatment record signed by M. D. Perry, 
M.D. which references a fall in 
approximately 1997 which led to the 
veteran's onset of back and neck pain.  
And, the examiner should specifically 
note review of an April 25, 1995 private 
treatment record which indicated that 
the veteran was involved in a motor 
vehicle accident on April 23, 1995, and 
complained of stiffness in his neck.  
The examiner should discuss each of 
these events and their impact on the 
veteran's current service connection 
claims.  

5.  Schedule the veteran for an 
audiologic examination to determine the 
etiology of complaints of hearing 
loss.  The claims folder must be made 
available to and be reviewed by the 
examiner and the examiner should be 
requested to comment on the history of 
noise exposure both during service and 
after service.  All appropriate testing 
should be performed and all diagnoses 
rendered.  For each diagnosed 
disability, the examiner should state if 
it is at least as likely as not that the 
disability began during service or 
developed as a consequence of service.  
Each opinion provided must be supported 
by complete rationale.

6.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are 
not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


